Exchanges of information extracted from criminal records (debate)
The next item is the report by Agustín Díaz de Mera García Consuegra, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council framework decision on the organisation and content of the exchange of information extracted from criminal records between Member States C6-0052/2006.
Vice-President of the Commission. Mr President, at present information on criminal records does not circulate efficiently between the Member States of the EU. This is not acceptable in a European area of freedom, security and justice and that is why the objective of the EU in the area of criminal records is twofold: firstly, to improve the circulation of information on criminal records between the Member States and, secondly, to use this information outside the territory of the sentencing Member State.
As you know, in 2005 the Commission adopted two legislative proposals dealing with these aspects respectively. A proposal dealing with the second aspect - circulation of information - was adopted in December 2006. Political agreement on the proposal dealing with the circulation of information was fortunately reached by the Council of Interior Ministers in Luxembourg on 13 June. This instrument is another important step forward.
In improving the way in which information is exchanged and made available to Member States, it radically overhauls the outdated, inefficient system of information exchange under the Convention on Mutual Legal Assistance of 1959. In its place, it establishes a streamlined system that will ensure that information stored in a single Member State is updated and then accessible to other Member States. In addition, the information will be easier to understand and, therefore, of greater value to the end users.
I note, with regret, that Member States have decided that the follow-up work should take the form of Council decisions and, even more regrettably, Member States do not trust each other enough to accept that these implementing measures will be adopted not by qualified majority but by unanimity.
I know that there are some amendments and I thank the rapporteur for the quality of his report. I share the spirit of the great majority of all the amendments proposed. I have a reservation concerning the amendments that propose the introduction of general provisions on data protection. Why? Because this instrument is a sectoral one: it contains a small number of provisions on data protection which are specific to criminal records and therefore they are more restrictive. Therefore, my worry is that the application of general provisions on data protection will be too flexible and less restrictive. That aside, personal data handled as part of the implementation of the framework decision should be protected in accordance with the provisions of the future framework decision on the protection of personal data processed in the framework of police and judicial cooperation in criminal matters. You all know perfectly well that I am urging the Council to find an agreement on such an important framework decision on privacy protection by the end of this year.
rapporteur. - (ES) Mr President, Commissioner, I would like to thank all of my colleagues in the Committee on Civil Liberties, Justice and Home Affairs for their cooperation on this report and particularly the shadow rapporteurs, Mrs Buitenweg, Mrs Vălean and Mrs Grabowska.
Information on criminal convictions circulates between Member States under the mechanisms of the European Convention on Mutual Assistance on Criminal Matters of 1959, but there are serious difficulties with that mechanism.
These deficiencies were demonstrated dramatically by the case of Fourniret, a French man sentenced in the 1980s to seven years in prison for the rape of a minor and then released after just two. We would discover years later that, between his release and his re-arrest in June 2003, Fourniret had murdered nine girls and was suspected of killing a further twelve. He had managed to evade judicial action for more than 14 years, simply by changing his residence from one Member State to another, and furthermore, to top everything, he even managed to get a job in a school. It was clear that the mechanisms for exchanging information on criminal records had to be modified and improved.
The proposal for a Council framework decision intends to replace the information exchange mechanisms regulated in Article 22 of the Convention of 1959 and repeal the decision of 21 November 2005, all with a view to guaranteeing that the Member State of nationality is in a position to provide a correct, rapid and exhaustive response to requests for information that it receives with regard to convictions of its nationals.
Of the measures included in the Council's proposal, we must highlight the following:
the principle of centralising information is retained;
a framework is established for contributing to, designing and implementing a computerised system for the exchange of information on criminal convictions, based on the use of a standard European format that makes it possible to exchange information in a standard, computerised and easily translatable form by means of automated mechanisms;
the principle of obligatory forwarding to the Member State of nationality is taken up, eliminating the dispensation of notification when the person also has the nationality of the Member State passing the sentence; and, finally,
the obligation to conserve the information forwarded to the State of nationality is laid down.
With regard to the parliamentary measures proposed, I would highlight the following:
with a view to guaranteeing the integrity and authenticity of the information forwarded, the Member State handing down the conviction shall be considered to be the owner or proprietor of the data relating to the sentences passed by their courts and tribunals;
the future framework Decision must provide for a range of additional guarantees in the field of the protection of personal data;
with regard to the definition of convictions, for the sake of consistency with other reports by this Parliament, the definition contained in the report by my esteemed friend and colleague, Mr Demetriou, must be retained;
the inclusion of sentences in the register of criminal records of the Member State where the sentence was passed is a prior obligation, since it guarantees the authenticity and accuracy of the information forwarded; the information on sentences will therefore only be forwarded once it has been registered, but not before;
it must be made clear that the deletion of criminal records depends not just on completing the sentence, but also on compliance with other additional conditions, such as fulfilling the civil responsibilities arising from the crime, or not re-offending within the time period laid down in law;
it is necessary to establish clearly which legal framework will regulate the deletion of data, that is to say, whether the legislation of the Member State where the sentence is passed is applicable, or that of the State of nationality of the convicted person.
With regard to the conditions for use, Mr Frattini, I genuinely share your concern regarding personal data. The proposal is much more restrictive than the provisions in force in the field of judicial cooperation in criminal matters, which is justified by the speed with which information on criminal records can become out of date. Therefore, each time information on a person's criminal record is required for the purposes of a new criminal procedure, it will be necessary to submit a new request for information.
I would like to end, Mr President, by calling upon the honourable Members to vote in favour of the proposed report, and I thank you for listening.
on behalf of the PPE-DE Group. - (EL) Mr President, Commissioner, ladies and gentlemen, the proposal we are debating this evening is a necessary step towards the development of judicial and police cooperation between the Member States of the European Union, a step towards promoting the strategy to develop an area of justice and security and I congratulate Commissioner Frattini on promoting proposals such as we are examining today, which promote the Hague programme.
Recording convictions and passing them on for recording in the Member State of which the convict is a national and exchanges of information on convictions in general will undoubtedly help in combating both national and cross-border crime.
There are, of course, gaps in the proposal. There is no Community method for regulating the question of recording administrative convictions which, in most Member States are not entered in the criminal records. There is no Community regulation of the question of recording convictions extracted from criminal records. Unfortunately, the variety of national regulations is still needed. There is still no approximation whatsoever of laws even on these procedural issues. Nonetheless, the coupling of national systems for recording and using information on convictions in the framework proposal goes some way towards dealing with the lack of a single Community policy on all aspects of the matter. However, we must emphasise the need for respect for the right to protection of personal data, not only theoretically, but also in practice. This will become clear in the natural course of events. We hope that respect for this right will be real and constant.
I support the report by my honourable friend Mr Díaz de Mera and I congratulate him on the interest which he has always demonstrated in the European Parliament in the promotion of this strategy to create an area of freedom, security and justice. I believe that the report will be supported by a large majority in Parliament tomorrow.
on behalf of the PSE Group. - (PL) Mr President, the Member States have their own guidelines for collecting data on those convicted in criminal trials. Sentencing data is stored in national criminal registers. Each Member State is responsible for the central storage and management of information on court sentences. However, we are crossing national borders ever more frequently and, as we are no angels, we sometimes come into conflict with the criminal law system in another Member State, and are tried and sentenced there.
What should we do with these sentences? Should we register them or not? The Member States have different, not very cohesive practices and that is why we need to harmonise this field. We need closer cooperation between judicial bodies, we need a better and more efficient exchange of information and we need to ensure that the Member States exchange accurate, comprehensive and exhaustive information in response to each request for information from criminal records.
This is what the framework decision proposal aims to do. We need a European system for exchanging information in a standardised, computerised format, where interpretation is facilitated by automated procedures and a standardised format.
That is why my political group support this report. However, my group does have one serious doubt concerning the report, which discusses judicial cooperation and the exchange of information. Bearing in mind the importance of telling the whole truth, respect for the rights of and fairness towards the victims of the terrorist attacks in Spain on 11 March, we would like to express our concern regarding the choice of rapporteur for this report. He has also drawn up other reports on the issue of police and judicial cooperation in criminal matters. The European Parliament must be seen to be an institution based on the principle of transparency and which serves the citizens. That is why the authors of specific reports cannot be seen, in view of their activities at a national level, to be controversial figures.
To conclude, I would like to indicate that my political group welcomes the good compromise that has been achieved in this report. We support this report and we intend to vote in favour of it. We also believe that the implementation of this decision will mean that Member States will trust each other more, and that this much-needed basis of trust will also apply to criminal proceedings.
on behalf of the ALDE Group. - Mr President, I would first of all like to thank the rapporteur, Mr Díaz de Mera García Consuegra, for his very good work that led to this report.
I will recall, as he has already done, the terrible story which took place three years ago in Belgium. A Frenchman, aged 62, was given a job at a school. He was then arrested and confessed to nine murders on both sides of the Franco-Belgian border. It was then learned that he had previously been convicted of rape in France but that no one in Belgium was aware of his criminal record. We all remember the Fourniret case. This case, among others, demonstrates how urgently we need a functioning European criminal records system in a Europe composed of so many different legal systems.
I congratulate the Commission on this very valuable proposal. This is a clear case of much-needed legislation that could bring tangible improvements to citizens' security in their day-to-day lives. I therefore salute last week's agreement in the Council, but I urge the Council to adopt this important text as soon as possible. For the first time, we now have uniform EU-wide rules which will ensure a faster exchange of information on criminal records and bring more legal certainty. It is also a first step towards online data communication between the EU countries. I am satisfied that the option chosen was an interconnection of records rather than having another central EU database. This is a positive step as far as cost and above all data protection are concerned.
I should like to insist again on the privacy issue. In the absence of any agreement on the framework decision on procedural rights in criminal proceedings and on data protection in the third pillar, I urge the Council to adopt the additional data protection provisions included in this report. We cannot continue adopting such instruments without giving additional guarantees to our citizens that their fundamental rights are respected.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, the report by Mr Díaz de Mera García Consuegra rightly notes that information on investigations shared between countries should have a standardised format and should be shared as flexibly as possible. The report is also aimed at ensuring the exchange of other information that in certain situations may prove useful. Every time such information is exchanged there are, of course, potential pitfalls: at the very least there are the different legal systems in the Member States and the different classifications of the same acts. In extreme cases this may involve the boundary between a crime and a minor misdemeanour.
Personally, I am not happy that Mr Díaz de Mera García Consuegra was appointed rapporteur for this report despite being accused of non-cooperation with the Spanish police in connection with misleading information implicating ETA in the Madrid train attack. Where is the political and human responsibility of the former head of the Spanish police? To conclude, my group has significant reservations regarding this report.
(PT) Mr President, I must begin by referring to the last speech. It is unacceptable here in this Chamber for attempts to be made at curtailing the parliamentary and political rights of any MEP whose rights have not been curtailed either by decision of this Parliament or by legal decision in his or her own country.
We cannot accept this kind of political persecution of Mr Diaz De Mera Consuegra, who has a distinguished record in combating crime and defending justice as a professional in his own Member State and who has been an outstanding Member of this House. The report before us today is further proof of his political ability and of the rigour that has characterised both his parliamentary work and his professional life.
I should like to say to Mr Frattini that I am firmly behind everything he said in relation to the Council's attitude. This measure is a much-needed one, and it is a great shame that the Council did not go further, in terms of both trust between the Member States and Parliament's involvement.
In any event, I share everything that other speakers have said regarding the need to look into criminal background in detail and regarding the fact that the sharing of this information between the Member States constitutes a value-added in combating crime, in terms of identifying suspects, supporting criminal investigations and determining the severity of a punishment.
I should like to finish by saying that I also agree with those who say that the Council must act more quickly in adopting, on the one hand, the framework decision on procedural guarantees for suspects and defendants in criminal proceedings and, on the other, the framework decision on data protection in the third pillar, for which the rapporteur was Mrs Roure, a further essential element in striking an appropriate balance in the legal measures in the sector.
(ES) Mr President, I have requested the floor in order to rebut some unacceptable personal remarks, but I have essentially requested the floor in order to thank my colleague, Mr Coelho, who has spoken not just as a friend, but also with knowledge of the facts. I will just make one comment demanding a correction and an apology from Mr Kohlíček.
Mr Kohlíček, the only possible explanations for your extremely unfortunate comments tonight in this House are ignorance, bad faith or some immoral purpose. I am sure, Mr Kohlíček, that you have heard - I hope you have heard - of something called presumption of innocence. I am sure you have heard of the European Union's Charter of Fundamental Rights and Article 48 thereof. I am sure you have heard of the Universal Declaration of Human Rights of 1948 and Article 11 thereof. I do not imagine that you are familiar - and there is no reason why you should be familiar - with Article 24 of the Spanish Constitution. But all free and democratic Constitutions contain their Article 48, Article 11 or Article 24.
I therefore hope that, when you are in a position to understand what the presumption of innocence means, and, in particular, when you are in a position to properly understand a case about which, to judge from what you have said, you clearly know absolutely nothing, you will be capable of making a private and public apology, and I shall be willing to accept it. Yours was an unfortunate and unacceptable intervention with which to end the debate tonight, Mr Kohlíček.
(Applause from the right and from the centre)
The debate is closed.
The vote will take place tomorrow.